DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 13 April 2020 has been entered, and Claims 1-131 have been canceled.  New Claims 132-158 have been entered and are pending.  

Specification
The disclosure is objected to because of the following informalities:  
pg 4, ¶041, line 1, recites “the present disclosure provide a population”, which contains a typographical error and should recite --the present disclosure provides a population--; 
pg 22, ¶0112, recites “the fragment size control molecules have consist only a fragment size region” (emphasis added), which is ungrammatical and confusing; and
pg 22, ¶0112, recites “[t]he set of fragment size control molecules can be classified into subset(s) of fragment size control molecules” (emphasis added), which is contains a typographical or clerical error because ‘a set’ of multiple molecules cannot have only a single ‘subset’’; and
pg 51, ¶0192, first sentence recites “[t]he identifier region on both sides of the fragment size region have” (emphasis added), which is ungrammatical. 
Appropriate correction is required.

Claim Objections
Claim 132 is objected to because of the following informality:  line 3 of the claim recites the phrase “adding a subset of fragment size control molecules” (emphasis added), which is confusing because the claim is silent regarding what “set” serves as reference for the stated “subset” and because revising the phrase to be --adding a set of fragment size control molecules-- or --adding fragment size control molecules—causes no change to the claimed method.  
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that recitation of ‘a set’ as a claim element and as a reference of “a subset” would likely obviate this objection.  
Additionally, it is noted that the recitation of “a subset of” in Claim 132 is a factor in indefiniteness rejections based on the term “group” (see below).   

Claim 132 is also objected to because of the following informality:  part “c)” of the claim recites “processing at least a subset of the extracted nucleic acids [ ] wherein the processing is selected from the group consisting of (i) partitioning, (ii) tagging, and (iii) amplifying, at least a subset of the first spike-in sample” (emphasis added), which is confusing because of the inconsistency of what material undergoes the “processing”.  This confusion remains despite part “b” of the claim indicating that the “extracted nucleic acids” are “from the first spike-in 
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, part “c)” is interpreted as reciting --processing at least a subset of the extracted nucleic acids [ ] wherein the processing is selected from the group consisting of (i) partitioning, (ii) tagging, and (iii) amplifying, the at least a subset of the extracted nucleic acids 

Claim 132 is further objected to because of the following informality:  part “e)” of the claim recites “wherein the plurality of sequence reads comprise sequence reads generated from the nucleic acid molecules in the sample of polynucleotides the fragment size control molecules” (emphasis added), which is ungrammatical and therefore confusing because of improper subject verb agreement between “plurality” (singular) and “comprise” (plural), and a likely missing conjunction between “polynucleotides” and “the”.  
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, the quoted text is interpreted as reciting -- wherein the plurality of sequence reads comprises sequence reads generated from the nucleic acid molecules in the sample of polynucleotides and the fragment size control molecules --.

Claim 142 is objected to because of the following informality:  the claim recites “the subset”, which could refer to a number of different ‘subsets’ in Claims 132 and 140, from which Claim 142 depends.  Appropriate clarification and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, Claim 142 is interpreted as referring to “the subset” of Claim 140.  

Claim 143 is objected to because of the following informality:  the claim recites “the plurality of fragment size control molecules in a group are of same length” (emphasis added), which is ungrammatical.  Appropriate correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, the emphasized phrase is interpreted as --are of the same length--.  

Claim 144 is objected to because of the following informality:  the claim recites “the identifier region is on one or both sides of the fragment size region” (emphasis added), which contains a clerical error because it is ambiguous as to what is meant by “sides” of a “region” of a polynucleotide.  Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, Claim 144 is interpreted as meaning --the identifier region is to the 5’ end or the 3’ end, or both, of the fragment size region-- as an approximation for “on one or both sides”.  It is noted that a review of the instant specification found no literal support for the above wording.  

Claim 148 is objected to because of the following informality:  the claim recites “wherein the fragment size regions [ ] comprises” (see lines 1-2 of the claim), which contains a subject/verb disagreement and so “comprises” should recite –comprise--.  Appropriate correction is required.

Dependent Claim 151 is objected to because of the following informalities:  lines 3-5 of Claim 151 recites “wherein the partitioning comprises partitioning the nucleic acid molecules of the at least the subset of the extracted nucleic acids into a plurality of partitioned sets, wherein the plurality of partitioned sets comprises nucleic acid molecules of the at least the subset of the extracted nucleic acids partitioned based on the epigenetic modification level of the nucleic acids” (emphasis added), which appears to contain a clerical error in the reference to “at least a subset of the extracted nucleic acids” in part “c)” of independent Claim 132.  
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that if the intent is to refer to “at least a subset of the extracted nucleic acids” in part “c)” of Claim 132, then Claim 151 should recite --wherein the partitioning comprises partitioning a subset of the extracted nucleic acids into a plurality of partitioned sets, wherein the plurality of partitioned sets comprises a subset of the extracted nucleic acids partitioned based on the epigenetic modification level of the nucleic acids-- to advance clarity and brevity.

Dependent Claim 156 is objected to because of the following informality:  the claim recites “wherein the sample of polynucleotides is between 1 ng and 500 ng”, which is reasonably interpreted as meaning that “the sample” per se weighs “between 1 ng and 500 ng”.  But this is contrary to the instant specification’s descriptions of that weight range being of “cell-free DNA” (see pg 2, ¶005; pg 5, ¶022; pg 9, ¶044; pg 11, ¶056; pg 13, ¶068; and pg 53, ¶0200; as well as original Claim 84).  
It is noted that revising the quoted phrase to recite -- wherein the sample of polynucleotides comprises between 1 ng and 500 ng of polynucleotides-- would obviate this objection.  Appropriate correction is required.

Claim Interpretation
Claim 132 recites “nucleic acid molecules in a [or the] sample of polynucleotides” (see lines 1, 3-4 and 17-18) as well as the term “nucleic acids” (see lines 6, 7 and 8) where the latter term is interpreted as including some or all of the “nucleic acid molecules in a [or the] sample of polynucleotides” in lines 1 and 3-4.  

Furthermore, the term “fragment size region” in Claims 140, 143, 144 and 147-149 is accorded the broadest reasonable interpretation in light of the instant application, including ¶0113 on page 23 of the specification, which is within the “DEFINITIONS” section starting on page 16 and is as follows:

    PNG
    media_image1.png
    254
    854
    media_image1.png
    Greyscale


As such, the broadest reasonable interpretation of “fragment size region” includes the whole length of a fragment size control molecule as the “fragment size region” of that molecule.  This interpretation is consistent with the above definition.  
Stated differently, the claimed methods include embodiments wherein a “fragment size control molecule” has no specific portion or part of the molecule (as opposed to the whole of the molecule) “that represents the length of the fragment size control molecule” as stated in the above quote.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 156 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection.
Claim 156 recites “wherein the sample of polynucleotides is between 1 ng and 500 ng”, which is reasonably interpreted as meaning that “the sample” per se weighs “between 1 ng and 500 ng”.  But a review of the instant application as filed found no support for this feature.  
Additionally, the instant specification’s descriptions of that weight range relate to “cell-free DNA” (see pg 2, ¶005; pg 5, ¶022; pg 9, ¶044; pg 11, ¶056; pg 13, ¶068; and pg 53, ¶0200; as well as original Claim 84) rather than “polynucleotides” generally.  
In light of the foregoing, the instant application fails to provide sufficient support for Claim 156, which encompasses specific subject matter that was not adequately described to demonstrate possession of the claimed method.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 132-158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent Claim 132 includes the following:

    PNG
    media_image2.png
    255
    705
    media_image2.png
    Greyscale

where part c) is interpreted as reciting --processing at least a subset of the extracted nucleic acids [ ] wherein the processing is selected from the group consisting of (i) partitioning, (ii) tagging, and (iii) amplifying, the at least a subset of the extracted nucleic acids 
And because “at least a subset of the [extracted nucleic acids of part (b)]” (emphasis added) includes the entirety that contains all possible subsets, the scope of “a processed sample” in part c) includes “the extracted nucleic acids” of part (b) in its entirety.  And similarly, the recitation of “at least a subset of the processed sample” in part d) includes “the extracted nucleic acids” in its entirety.  
And so part (d)’s act of “enriching for at least a subset of the processed sample” includes ‘enriching for the extracted nucleic acids’ in its entirety
A skilled artisan would understand ‘enriching for the extracted nucleic acids’ as meaning to increase the molecules of the extracted nucleic acids relative to other components present with those molecules (such as by removing other components or increasing the relative number of those molecules).  But each of the acts of “partitioning” and “amplifying” in part c) is also “enriching for” the same extracted nucleic acids (e.g. “partitioning” based on the physical characteristic of size would remove other sizes, and “amplifying” with PCR would increase the relative number of molecules).  
Thus it is ambiguous whether “enriching for” in part (d) is an affirmative additional act of “enriching for”, beyond the “processing” in part (c) in the claim, or is merely a description of “partitioning” and/or “amplifying” in part (c).  This ambiguity over whether Claim 132 includes, or does not include, an affirmative act of “enriching for” renders Claim 132 indefinite.  
Claims 133-158 are indefinite for the same reasons due to their dependencies from Claim 132 without correcting the ambiguity.  
It is noted that the above determination is consistent with the definitions of “enriched sample” (pg 21, ¶0108) and “partitioning” (pg 27, ¶0122) in the specification.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is suggested that revising part d) of Claim 132 to recite --enriching partitioned, tagged, or amplified sample, whereby an enriched sample is produced-- would make “enriching” an affirmative act in the claim and remove the ambiguity.  
For purposes of examination, Claim 132 is interpreted as suggested above.  

Dependent Claim 137 is also indefinite because of the following.  
Claim 137 recites “further comprising adjusting the analysis of nucleic acid molecules in the sample of polynucleotides based on the plurality of fragment size scores” (emphasis added), where the only antecedent basis for the “analysis” is in the preamble of Claim 132.  And the antecedent basis for “the plurality of fragment size scores” is after performance of part f) in Claim 132.  Thus Claim 137 encompasses a method that is ‘further adjusted’ based upon completed performance of parts a)-f) in Claim 132, in order to produce the necessary “plurality of fragment size scores” (required for Claim 137).  
Thus if the “further [ ] adjusting the analysis [ ] based on the plurality of fragment size scores” in Claim 137 refers to ‘adjusting’ the ‘analysis’ in the preamble of Claim 132, which ‘analysis’ comprises parts a)-f), it is unclear how completed steps can be ‘further adjusted’.  Stated differently, it is not logically possible to perform the method of Claim 137 because the ‘adjustment’ occurs after the steps of the method have been completely performed.  
Alternatively, and if the “further [ ] adjusting the analysis [ ] based on the plurality of fragment size scores” in Claim 137 refers to including an additional step of “adjusting” to Claim 132, the metes and bounds of such a step of “adjusting” are unclear to a skilled artisan.  A review of the instant specification found only five instances of a derivative of the term “adjust” (on pgs 45-46, ¶¶0178-0179), none of which define an act of “adjusting” as recited in Claim 137.  Instead, the use of “adjusted” and “adjustment” on those pages describes a non-limiting change to “the observed fragment length distribution” of a sample.  
In light of the foregoing, Claim 137 is indefinite. 

Claim 143 is also indefinite because of the following.  
Claim 143 recites “wherein the fragment size regions of the plurality of fragment size control molecules in a group are of same length” (emphasis added), which is confusing because it is ambiguous whether the scope of the claim requires (i) “the subset of fragment size control molecules” (in Claim 140, from which Claim 143 depends) to be molecules that “are of the same length” or (ii) “the subset of fragment size control molecules” include two groups where the molecules in one group “are of the same length”.  This ambiguity renders Claim 143 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 143 is interpreted as reciting --wherein the fragment size regions of the plurality of fragment size control molecules in a first group are of same length--.  

Claim 150 is also indefinite because of the following.  
Claim 150 recites “wherein each of the groups [ ] is in non-equimolar concentration” without indicating the reference for “non-equimolar concentration”.  For example, each group could be “in non-equimolar concentration” with each other group, or with the nucleic acid molecules from the sample of polynucleotides.  Thus the scope of Claim 150 is ambiguous, and so the claim is indefinite. 

Claim 154 is also indefinite because of the following.  
Claim 154 recites “wherein concentration of the fragment size control molecules is between 1 attomole and 10 picomoles” without indicating the reference for the concentration.  or after addition of that “subset” to nucleic acid molecules in the sample (in part “a)”).  Thus the scope of Claim 154 is ambiguous, and so the claim is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 142 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 142 recites “wherein the subset [of fragment size control molecules] comprises at least one group of fragment size control molecules” (emphasis added) because every “subset [of fragment size control molecules necessarily] comprises at least one group of fragment size control molecules” (emphasis added).  
Therefore, there is no subject matter encompassed by Claims 132 and 140, from which Claim 142 depends, that is beyond the scope of Claim 142.  This renders Claim 142 indefinite.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 142 is interpreted as reciting --wherein the subset comprises at least two groups of fragment size control molecules--.  This interpretation also aids in the interpretation of Claims 143 and 150.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 132-158 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
Independent Claim 132 recites a final step of “analyzing the plurality of sequence reads to generate a plurality of fragment size scores of the subset of fragment size control molecules” while 
dependent Claim 136 further recites “comparing the plurality of fragment size scores with a plurality of fragment size thresholds”, 
dependent Claim 137 further recites “adjusting the analysis of nucleic acid molecules in the sample of polynucleotides based on the plurality of fragment size scores”, 

dependent Claim 139 further recites “classifying the method as (i) being a success [ ] or (ii) being unsuccessful”, 
where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “analyzing”, “comparing”, “adjusting”, “correcting” and “classifying” described above.  
To the extent that the “fragment size scores”, used in the steps of “analyzing”, “comparing”, “adjusting”, “correcting” and “classifying” described above, reflect naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences, such as those of cell-free polynucleotides) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  These judicial exceptions are not integrated into a practical application because there are no steps beyond the preceding “adding”, “extracting”, “processing [ ] selected from the group consisting of” 3 possibilities, and “sequencing“ in Claim 132; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claims 132 and 136-139 do not include additional elements that are sufficient to amount to significantly more than the JE(s) because the steps of those Claims are only directed to acts for generating or obtaining the sequence information and data for the 
And those prior steps in Claims 132 and 136-139 are the routine methodology of preparing polynucleotides with spike-in synthetic nucleic acids followed by sequencing them to obtain sequence information therefrom as taught by Christians et al. as described in the prior art based rejections below, and as taught by Locati et al., Quail et al. and Piehl et al. as cited below.    
Accordingly, Claims 132-158 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 132, 136-150, and 154-158 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Christians et al. (WO 2017/165864 A1, published 28 September 2017, cited in IDS filed 12 October 2021).
Regarding independent Claim 132, Christians et al. teach their claims 1 and 9 (see pgs 131 and 133), which are as follows (with claim 9 inserted into claim 1):
“1.  A method for determining abundance of nucleic acids in an initial sample comprising target nucleic acids, the method comprising:  
(a) adding a starting quantity of at least 1000 synthetic nucleic acids to the sample, wherein each of the at least 1000 synthetic nucleic acids comprises a unique variable region [which corresponds to “adding” in Claim 132]; 
[from claim 9:  ‘generating a sequencing library from the sample, wherein the at least 1,000 synthetic nucleic acids are added to the sample before the generating the sequencing library’ (which corresponds to “extracting”, processing” and “enriching for” in Claim 132);]
(b) performing a sequencing assay on a portion of the target nucleic acids and on a portion of the at least 1000 synthetic nucleic acids in the sample, thereby obtaining target and synthetic nucleic acid sequence reads, wherein the synthetic nucleic acid sequence reads include unique variable region sequences [which corresponds to “sequencing” in Claim 132];
(c) detecting diversity loss of the at least 1000 synthetic nucleic acids by 
(i) quantifying a number of different variable region sequences within the synthetic nucleic acid sequence reads to obtain a unique sequenced value; and
(ii) comparing the starting quantity of the at least 1,000 synthetic nucleic acids with the unique sequenced value in order to obtain the diversity loss of the at least 1,000 synthetic nucleic acids; and 
which corresponds to “analyzing” in Claim 132].” 
See also Fig. 5 and ¶¶0191-0215.  
Reviewing the above more specifically, 
“an initial sample comprising target nucleic acids” is Claim 132’s “sample of polynucleotides”; 
“(a) adding a starting quantity of at least 1000 synthetic nucleic acids to the sample” is Claim 132’s “adding a subset of fragment size control molecules to [ ] the sample of polynucleotides”; 
“generating a sequencing library from the sample” is taught as including Claim 132’s “extracting” (see e.g. “extracted and processed into sequencing libraries”, pg 120, ¶0423) as well as Claim 132’s “tagging” and “enriching for” (see “807 Adapter Litigation[sic]” and “808 Amplification” in Fig. 8 and the same in Figs. 19 and 23A along with ¶¶0451 and 0466; Figs 19 and 23A also describe use of “Ampure Purification” which is size selection corresponding to Claim 132’s “partitioning”); 
“(b) performing a sequencing assay on a portion of the target nucleic acids and on a portion of the at least 1000 synthetic nucleic acids in the sample, thereby obtaining target and synthetic nucleic acid sequence reads, wherein the synthetic nucleic acid sequence reads include unique variable region sequences” is Claim 132’s “sequencing”;
“(c) detecting diversity loss...” and “using the of the at least 1000 synthetic nucleic acids to calculate abundance...” are Claim 132’s “analyzing [ ] to generate a plurality of fragment size scores” because “fragment size score can be measured as the recovery (fraction or percentage) 
“(d) using the diversity loss of the at least 1000 synthetic nucleic acids to calculate abundance of the target nucleic acids in the initial sample” corresponds to the “adjusting” of Claim 137 and the “correcting” of Claim 138.   
Regarding Claim 136, Christians et al. teach the following:
“[i]n some cases, the at least 1,000 synthetic nucleic acids are added to the sample at a first sample processing step. In some cases, the method further comprises adding an additional pool of at least 1,000 unique synthetic nucleic acids to the sample at a second sample processing step, wherein the second sample processing step is different from the first sample processing step. In some cases, the method further comprises calculating diversity loss for the additional pool of at least 1,000 synthetic nucleic acids. In some cases, the method further comprises identifying a sample processing step with relatively high diversity loss by comparing the diversity loss for the at least 1,000 synthetic nucleic acids with the diversity loss for the additional pool of at least 1,000 synthetic nucleic acids” (emphasis added; see ¶¶0010, 0033 and 0049, as well as claims 20-23), 

where the above in comparison to their claim 1 (with its step (a) “adding” and step (b) “performing a sequencing assay”) means the “additional pool” is added before step (b), which corresponds to the “sequencing” in part “e)” of Claim 132 (from which Claim 136 depends).  
And as indicated in the above block quote, “the diversity loss for the at least 1,000 synthetic nucleic acids” is compared to, and so serves as Claim 136’s “plurality of fragment size thresholds” for, “the diversity loss for the additional pool”.  
Regarding Claim 139, and related to the above statements regarding Claims 135-136, Christians et al. teach “wherein the diversity loss of the at least 1,000 synthetic nucleic acids indicates a loss of one or more nucleic acids during sample processing of the sample” (emphasis 
Regarding Claims 140, 149 and 157, Christians et al. teach “each of the at least 1,000 synthetic nucleic acids is less than 200 base pairs or nucleotides in length” (emphasis added; see e.g. pg 131, claim 6, and pg 132, claim 15).
Regarding Claim 141, Christians et al. teach “each of the at least 1,000 synthetic nucleic acids comprises an identifying tag sequence” (see e.g. pg 132, claim 11, and ¶0008).
Regarding Claims 142-143 and 147, Christians et al. teach further adding (to their claim 1 method) first, second and third additional groups of “synthetic nucleic acids” where each group is of a given length that is different from the others (see e.g. pg 132, claim 17).  More specifically regarding Claim 147, Christians et al. teach “the synthetic nucleic acids comprise a sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 110, and any combination thereof” (emphasis added; see pgs 13-14, bridging ¶).  
Regarding Claims 144-146, Christians et al. teach sequencing “on an Illumina NextSeq using a 75-cycle, single-end, dual-index sequencing kit” (emphasis added; see pg 118, ¶0416) and “library preparation to add dual-indexed Ulumina adapters” (see pgs 118-119, ¶0419), where the “adapters” are added to the ends of polynucleotides (e.g. those in the generated library of claim 9 as explained above), and the “index” is a barcode, and the adapters have sequencing primer sites.
Regarding Claim 148, Christians et al. teach “different GC contents” in the groups of their claim 17 on pg 132 (see also above statement regarding Claims 142-143 and 147).
Regarding Claim 150, Christians et al. teach that “in some cases,” synthetic nucleic acids were used at “an equimolar concentration” (see e.g. ¶¶0038, 0049, 0151, 0163 and 0442), while in other cases, “the synthetic nucleic acids are spiked in to the sample in different concentrations” (emphasis added; see ¶0151, and also ¶0163).  
Regarding Claim 154, Christians et al. teach “spike-in” synthetic nucleic acids at concentrations from “0.1 million, 0.5 million, 1 million, 2 million, 3 million, 4 million, 5 million, 6 million, 7 million, 8 million, 9 million, 10 million, 20 million, 30 million, 40 million, 50 million, 60 million, 70 million, 80 million, 90 million, 100 million, 500 million, or 1,000 million (a billion) molecules of each spike-in nucleic acid are added to each mL of plasma or sample” (see ¶0151), where a billion per mL is one picomolar.  Therefore all those concentrations are “between 1 attomolar and 10 picomolar.  
Regarding Claim 155, Christians et al. teach “the sample comprises cell-free nucleic acids” (see ¶0039).
Regarding Claim 156, Christians et al. teach “total cell-free nucleic acids (e.g., DNA, mRNA, RNA) may be in a range of 1-100 ng/ml, e.g., (about 1, 5, 10, 20, 30, 40, 50, 80, 100 ng/ml). In some cases, the total concentration of cell-free nucleic acids in a sample is outside of this range (e.g., less than 1 ng/ml; in other cases, the total concentration is greater than 100 ng/ml)” (see ¶0128).  They further teach obtaining specific amounts of nucleic acids in combination with known amounts of CNA (carrier nucleic acids) in ¶0380 and 0384).
Regarding Claim 158, Christians et al. teach their “spike-in synthetic nucleic acids” may contain “PCR products” (see ¶0144).  
In light of the foregoing, Christians et al. anticipate Claims 132, 136-150, and 154-158.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 133-135 are rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (as cited above) as applied to Claims 132, 135-136, 139-150, and 154-158 above in view of the following.  
The teachings of Christians et al. have been described above.  Their teachings regarding “generating a sequencing library from the sample” (with respect to Claim 132), and the following:
“[i]n some cases, the at least 1,000 synthetic nucleic acids are added to the sample at a first sample processing step. In some cases, the method further comprises adding an additional pool of at least 1,000 unique synthetic nucleic acids to the sample at a second sample processing step, wherein the second sample processing step is different from the first sample processing step. In some cases, the method further comprises calculating diversity loss for the additional pool of at least 1,000 synthetic nucleic acids. In some cases, the method further comprises identifying a sample processing step with relatively high diversity loss by comparing the diversity loss for the at least 1,000 synthetic nucleic acids with the diversity loss for the additional pool of at least 1,000 synthetic nucleic acids” (emphasis added; see ¶¶0010, 0033 and 0049, as well as claims 20-23), 

where the above in comparison to Christians et al.’s claim 1 (with its step (a) “adding” and step (b) “performing a sequencing assay”) means “adding an additional pool” as quoted above occurs before their step (b), which corresponds to the “sequencing” in part “e)” of Claim 132 (from which Claims 133-135 depend).  
Christians et al. further teach their “synthetic nucleic acids” include “Spark-identifying” sequences and “Spank-identifying” sequences (see e.g. pg 35, ¶0138), and that Sparks “is generally used herein to refer to nucleic acids that are size or length markers” while Spanks "is generally used herein to refer to degenerate pools, or pools of nucleic acids with diverse sequences” (see pg 40, ¶0157).  
They further teach that “[t]he collection of Spanks may be spiked-in to the sample at any step during sample processing in order to identify the step at which a bottleneck occurs. For example, a first collection of Spanks may be introduced when a sample (e.g., body fluid) is collected from a subject, a second collection of Spanks may be introduced into the sample prior to or during subsequent processing of the collected sample (e.g., removal of residual cells, storage), and/or a third collection of Spanks may be introduced prior to library preparation. In some cases, the collections of Spanks spiked-into the sample at different steps during sample processing have the same or similar composition. In some cases, a different collection of Spanks is spiked into the sample at different steps during sample processing“ (see pg 69, ¶0222).  
Christians et al. also teach that “it will be obvious to those skilled in the art that such embodiments are provided by way of example only. Numerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the disclosed subject matter. It should be understood that various alternatives to the embodiments of the disclosed subject matter described herein may be employed in practicing the disclosed subject matter” (see pg 130, ¶0468)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Christians et al. to substitute the addition of “Spanks” 
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to improve the same method in the same way.  

Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (as cited above) as applied to Claims 133-135 above in view of Millipore Corp. (CpG MethylQuestTM DNA Isolation Kit, Cat. No. 17-10035 product description, Oct. 2010, Revision A: 17-10035MAN, on 16 sheets containing pgs 1-15; downloaded from https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/245/322/17-10035.pdf).  
The teachings of Millipore Corp. are pertinent to the teachings of Christians et al. as explained below.  
The teachings of Christians et al. have been described above.  Their teachings on Fig. 23A and in ¶0466 are re-emphasized, including their description of an “Ampure Purification”, of and nucleic acids after (a first) “Adapter Ligation”, with beads (which is known in the art to size 
Christians et al. further teach that their disclosure 
“provides methods of analyzing nucleic acids. Such analytical methods include sequencing the nucleic acids as well as bioinformatic analysis of the sequencing results. The nucleic acids produced according the present methods may be analyzed to obtain various types of information including genomic, epigenetic (e.g., methylation), and RNA expression. Methylation analysis can be performed by, for example, conversion of methylated bases followed by DNA sequencing” (emphasis added; see ¶0264).

They do not teach partitioning nucleic acids based upon methylation status.  
Millipore Corp. teaches the capturing of DNAs “containing methylated CpG sites [ ] with CpG MethylQuest beads” (see pg 4, 1st ¶, and pg 5).  The process is analogous to that of Ampure purification of DNA.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Christians et al. (as explained above with respect to Claims 133-135) to include a step of purification with CpG MethylQuest beads, as taught by Millipore Corp., before “Library Amplification” and with the adding of an additional pool of “Sparks” synthetic nucleic acids (all in light of Christians et al.’s ¶0468) with the reasonable expectation of successfully improving the method to facilitate analysis of methylated DNA (as taught by Christians et al.) without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Millipore Corp.) to improve a related method in the same way.  

Claims 152-153 are rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (as cited above) as applied to Claims 132, 135-136, 139-150, and 154-158 above in view of the following.  
The teachings of Christians et al. have been described above.  Their teachings on Fig. 19 and in ¶0451 are re-emphasized, including their description of an “1905 Adapter Ligation” followed by “1906 Amplification” (which correspond to parts “c)” and “d)” of Claim 132) and then an additional “1907 Size-selection”, which corresponds to an additional “partitioning” of part “c)” based on nucleic acid size.  These teachings relate to “generating a sequencing library from the sample” (with respect to Claim 132) as explained above.  
Their teachings in ¶0468 are also re-emphasized. 
Additionally regarding adapters, Christians et al. further teach the following:
“[i]n certain cases, a sample also comprises adapters. An adapter may be a nucleic acid with known or unknown sequence. An adapter may be attached to the 3 'end, 5 'end, or both ends of a nucleic acid. An adapter may comprise known sequences and/or unknown sequences. An adapter may be double-stranded or single-stranded. In some cases, an adapter is a sequencing adapter. A sequencing adapter may attach to a target nucleic acid and help the sequencing of the target nucleic acid. For example, a sequencing adapter may comprise one or more of: a sequencing primer binding site, a unique identifier sequence, a non-unique identifier sequence, and a sequence for immobilizing the target nucleic acid on a solid support” (emphasis added; see pg 28, ¶0112).

And with reference to Fig. 19, an artisan having ordinary skill would recognize the above as indicating that “1905 Adapter Ligation” may be ligation of adapters for amplification, with the option of ligating “sequencing adapters” later.  Moreover, the correspondence between 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Christians et al., with a first adapter ligation that adds amplification adapters, to add sequencing adapters to nucleic acid molecules after size selection of amplified molecules with the reasonable expectation of successfully performing the method, with the added option of adding different sequencing adapters to different populations of size selected molecules, without surprising or unexpected results.  
Additional motivation for the modification is provided by the recognition of different sequencing strategies based upon target size and the ability to add different “unique identifier sequence[s]” as identifiers for different populations based on target size.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to improve the same method in the same way.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piehl et al. (US 2019 / 0249334 A1) teach methods with use of spike-in controls.  
Locati et al. (“Improving small RNA-seq by using a synthetic spike-in set for size-range quality control together with a set for data normalization", NUCLEIC ACIDS RESEARCH, vol. 43, no. 14, 18 August 2015 (2015-08-18), pages e89-e89, DOI: 10.1093/nar/gkv303 with Supplemental Figures on 7 sheets) teach nucleic acid molecules as a size-range quality control for evaluating sequence data (see pg 2, right col., last ¶, to pg 3, right col., 3rd ¶, and Fig. 1 and Suppl. Fig. 2.3 and Suppl. Table 2.2).
Quail et al. (“SASI-Seq: sample assurance Spike-Ins, and highly differentiating 384 barcoding for lllumina sequencing", BMC GENOMICS, vol. 15, no. 1, 7 February 2014 (2014-02-07), page 110, XP021182710, DOI: 10.1186/1471-2164-15-110) teach different sized control nucleic acid molecules as spike-ins for carrying out sequencing reactions and for evaluating contaminations of samples, see e.g. Figure 1 and page 6, left col., 2nd ¶, and pgs 7-9, Discussion.  They further teach “AMPure XP size selection” on page 10, left col.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635